Exhibit PENN WEST ANNOUNCES ITS RESULTS FOR THE FIRST QUARTER ENDED MARCH 31, 2010 FOR IMMEDIATE RELEASE, May 5, PENN WEST ENERGY TRUST (TSX – PWT.UN; NYSE – PWE) is pleased to announce its results for the first quarter ended March 31, 2010 Operations · First quarter production averaged 164,587 (1) boe per day and was weighted 59 percent to oil and 41 percent to natural gas. The decrease from the fourth quarter of 2009 was due to the impact of the property transactions in late 2009 and in the first quarter of 2010. We remain committed to focusing our asset base and creating efficiencies throughout the organization in preparation for our conversion to an exploration and production (“E&P”) company. · Crude oil and NGL production averaged 96,317 barrels per day and natural gas production averaged approximately 410 mmcf per day in the first quarter of 2010. · Exploration and development capital expenditures were $263 million in the first quarter of 2010 compared to $181 million in the first quarter of 2009. Net property dispositions were $444 million compared to $140 million in the first quarter of 2009. In the quarter, we continued to execute on our resource play strategy with 98 percent of wells being horizontal. Financial Results · Funds flow (2) of $344 million in the first quarter of 2010 was six percent lower than the $366 million realized in the fourth quarter of 2009 and one percent lower than the $348 million realized in the first quarter of 2009. The quarter over quarter variance was due to the impact of property transactions. This was partially offset by higher crude oil prices. On a per-unit-basis (2) basic funds flow was $0.81 per unit in the first quarter of 2010 compared to $0.87 per unit in the fourth quarter of 2009 and $0.87 per unit in the first quarter of 2009. · Net income was $77 million ($0.18 per unit-basic) in the first quarter of 2010 compared to a net loss of $12 million ($0.03 per unit-basic) in the fourth quarter of 2009 and a net loss of $98 million ($0.25 per unit-basic) in the first quarter of 2009. · The netback (2) of $28.34 per boe in the first quarter of 2010 was one percent higher than the fourth quarter of 2009 and 10 percent higher than the first quarter of 2009. The increase from the prior periods was primarily due to improved crude oil prices. · In the first quarter of 2010, Penn West’s net debt (2) was reduced by approximately $423 million (3) from the cash proceeds received from the January 2010 asset transaction. (1) Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. (2) The terms “funds flow”, “funds flow per unit-basic”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Highlights – Netback per boe” and “Non-GAAP Measures Advisory” sections below. (3) Consists of the change in long-term debt, convertible debentures and working capital (excluding future income taxes and risk management), per the Consolidated Balance Sheets. 2010 FIRST QUARTER RELEASE 1 Financing · On April 30, 2010, the Company closed the renewal of its unsecured, revolving syndicated bank facility for three years with an aggregate borrowing limit of $2.25 billion. The facility is extendible and expires on April 30, 2013. Under the new credit facility, the Company currently has approximately $1.1 billion of unused credit capacity available. · On March 16, 2010, the Company closed a private placement of senior unsecured notes (the “2010 Notes”) with an aggregate principal amount of approximately US$250 million plus CAD$50 million. The 2010 Notes have a weighted average term of 8.6 years and bear a weighted average fixed interest rate of approximately 5.5 percent. The Company used the proceeds of the issue to repay advances on its syndicated bank facility. · Penn West has approximately 34 percent of its remaining 2010 crude oil production hedged between US$60.11 per barrel and US$75.72 per barrel and approximately 18 percent of its 2010 natural gas production hedged between $5.93 per GJ and $8.08 per GJ. Additionally, Penn West has approximately 25 percent of its 2011 crude oil production hedged between US$81.00 per barrel and US$92.70 per barrel. Business Environment · Crude oil prices averaged WTI US$78.79 per barrel in the first quarter of 2010 compared to WTI US$76.17 per barrel in the fourth quarter of 2009 and US$43.21 per barrel in the first quarter of 2009. · The AECO Monthly Index averaged $5.07 per GJ in the first quarter of 2010 compared to $4.01 per GJ for the fourth quarter of 2009 and $5.34 per GJ for the first quarter of 2009. Acquisitions and Dispositions · On January 15, 2010, Penn West closed an asset transaction. Penn West exchanged certain ofits land and production in the Leitchville area for land and production in Pembina and Dodsland. Additionally, Penn West received net cash proceeds of approximately $434 million. Corporate
